Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification:
0001] This is a divisional application claiming the benefit under 35 U.S.C. 8§ 120, 121 of the filing date of U.S. Application Serial No. 17/036,730, filed September 29, 2020, now U.S. Patent No. 11,279,967, which is continuation application of U.S. Application Serial No. 17/033,395, filed September 25, 2020, which is a continuation application of U.S. Application Serial No. 16/829,230, filed March 25, 2020, now U.S. Patent No. 10,889,851, which is a continuation application of U.S. Application Serial No. 15/675,206, filed August 11, 2017, now U.S. Patent No. 10,711,297, which is a continuation application of U.S Application Serial No. 14/213,900, filed March 14, 2014, now U.S. Patent No. 9,732,374, which claims the benefit under 35 U.S.C. § 119(e) of the filing date of U.S. Provisional Application No. 61/784,994, filed March 14, 2013, the disclosures of which are hereby incorporated by reference herein.

In the claims, amend claim 4 paragraph (e) to provide proper antecedent basis for claim 25 as follows:
4. The method of claim 1, further comprising, prior to step (a):
(e) with a robotic pipettor comprising a vial transfer arm including the probe, dispensing the fluid sample and the reagents for performing the nucleic acid amplification assay into the vial; ….
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record such as Mitoma discloses various devices and methods employing capped vials, but does not teach nor fairly suggest a method for performing a nucleic acid amplification assay, the method comprising the steps of: (a) engaging a probe of a vial transfer robot with a cap of a capped vial comprising an opaque cap secured to a vial , thereby frictionally securing the cap to the probe, wherein the vial contains a reaction mixture comprising a fluid sample and reagents for performing a nucleic acid amplification assay; (b) while the cap is engaged by the probe, moving the capped vial into a receptacle well of a receptacle holder, wherein a lower portion of the vial is contained within the receptacle well, and wherein the cap is situated above a top surface of the receptacle holder; (c) while the capped vial is in the receptacle well of the receptacle holder, subjecting the reaction mixture to temperature conditions for performing the nucleic acid amplification assay; and (d) while the capped vial is in the receptacle well of the receptacle holder, detecting an emission signal from the reaction mixture through a through-hole extending from a bottom-center of an inner surface of the receptacle well beneath the vial to a bottom outer surface of the receptacle well, the intensity of the emission signal being indicative of the presence or amount of an analyte in the reaction mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798